 In the Matter of THE STANLEY MANUFACTURING COMPANY, DAYTON,OHIOandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMER-ICA, LOCAL 806, AFFILIATED WITI--I THE CONGRESS OF INDUSTRIAL OR-GANIZATIONS, 9 E. FIFTH STREET, DAYTON, OHIOCase No. C-1439.-Decided December11, 1939Job Printing Industry-Settlement:stipuation providing for compliance withthe Act, including reinstatement of two employees with hack pay in specifiedamounts-Order: entered on stipulation.Mr: William S. Gordon, Jr.,for the Board.Sheridan d Jenleins, by Mr. P. J. Sheridan,of Dayton, Ohio, forthe respondent.Mr. Ernest DeMaio,for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by United Electrical, Radio & Ma-chine Workers of America, Local 806, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by the RegionalDirector for the Ninth Region (Cincinnati, Ohio), issue its complaint,dated November 1, 1939, against The Stanley Manufacturing Company,Dayton, Ohio, herein called the respondent, alleging that the' respond-ent had engaged in and was engaging in unfair labor practices af-fecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and accompany-ing notice of hearing were duly served upon the respondent and theUnion.The complaint alleged in substance that on or about January 7,1938, the respondent terminated the employment of Eugene Rinehartand Charles Hofmann and thereafter failed and refused to reinstatethem because they joined and assisted the Union, thereby discrimi-nating in regard to their hire and tenure of employment and discour-aging membership in the Union; and that by these acts and diversother acts the respondent interfered with, restrained, and coerced and18 N. L. R. B., No. 38.246 THE STANLEY MANUFACTURING COMPANY, DAYTON, OHIO 247is interfering with, restraining, and coercing its employees in the ex-ercise of the right to self-organization and to engage in concertedactivities for their mutual aid and protection, as guaranteed in Sec-tion 7 of the Act.Thereafter the respondent, the Union, and counsel for the Boardentered into a stipulation in settlement of the case.On November 28,1939, the Board issued an order approving the stipulation and makingit a part of the record, and acting pursuant to Article II, Section 36,of National Labor Relations Board Rules and Regulations-Series 2,further ordered that the proceeding be transferred to and continuedbefore the Board for the purpose of entry of a decision and order bythe Board pursuant to the provisions of the said stipulation.The stipulation provides as follows :It is hereby stipulated and agreed by and between The StanleyManufacturing Company, hereinafter sometimes referred to asthe respondent, by its attorney, and United Electrical, Radio &Machine Workers of America, Local 806, affiliated with the Con-gress of Industrial Organizations, hereinafter sometimes referredto as the Union, by its International Representative, and Wm. S.Gordon, Jr., attorney for the National Labor Relations Board,Ninth Region, as follows :I1.Upon amended charges duly filed by United Electrical,Radio & Machine Workers of America, Local 806, affiliated withthe Congress of Industrial Organizations, through Ernest De-Maio, International Representative, and its duly accredited agentfor this purpose, Philip G. Phillips, agent of the National LaborRelations Board, acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act, approved July5, 1935, and acting pursuant to its Rules and Regulations,Series2,Article IV, Section 1, issued its Complaint and Notice of Hear-ing on the first day of November, 1939, against The StanleyManufacturing Company, respondent herein.2.The Amended Charge, Complaint and Notice of Hearingthereon, as well as a copy of the Rules and Regulations, Series 2,were duly served upon the respondent and upon the Union onNovember 1, 1939, in accordance with said Rules and Regula-tions, Series 2, Article V, Section 1.The hearing in the aboveentitled matter was to begin at 9: 30 o'clock in the forenoon onNovember 16, 1939, in the Dayton Industries Building, Third andLudlow Streets, City of Dayton, County of Montgomery, Stateof Ohio, thus allowing an intervening period of fifteen (15) daysbetween the service of the said Amended Charge, Complaint, No-2S2029-41-vol. 18-17 248DECISIONS OF NATIONALLABOR RELATIONS BOARDtice of Hearing, and copy of the Rules and Regulations, and thedate of hearing.Upon motion of the respondent said Philip G.Phillips, on November 13, 1939, issued an order adjourning saidhearing to November 24, 1939, at 9: 30 o'clock in the forenoon inthe Dayton Industries Building, Third and Ludlow Streets, Day-ton, Ohio.Said order was duly served upon the respondent andthe Union on November 14, 1939.3.The respondent, The Stanley Manufacturing Company, isand has been continuously since April 11, 1911, a corporationduly organized and existing under and by virtue of the laws of theState of Ohio, having an office, plant and principal place of busi-ness in the City of Dayton, County of Montgomery, State of Ohio,where it is now and has been continuously since July 5, 1935,engaged in the manufacture, sale and distribution of metal andmetal foil seals, labels and name plates, greeting cards and othersimilar products.4.United Electrical, Radio & Machine Workers of America,Local 806, affiliated with the Congress of Industrial Organiza-tions, is a labor organization within the meaning of the NationalLabor Relations Act.5.The raw and other materials which the respondent uses inits business at its Dayton, Ohio, plant are, among others: brass,foil,paper, envelopes, boxes, cartons, inks and lacquers.Thetotal cost of the raw and other materials used by the respondentat its Dayton plant amounts to approximately Five HundredThousand Dollars ($500,000.00) per annum.In the usual and ordinary course and conduct of its business,the respondent causes and has continuously caused approximatelyEighty percent (80%) of the raw and other materials used byit in the manufacture of its products at its Dayton plant to bepurchased in states of the United States other than the State ofOhio, and to be transported in interstate commerce from statesof the United States other than the State of Ohio, to its Day-ton plant in the State of Ohio.6.The value of the products manufactured by the respondentat its Dayton plant is approximately Nine Hundred ThousandDollars ($900,000.00) per annum.In the usual and ordinary course and conduct of its business,the respondent causes and has continuously caused approximatelyEighty-Five percent (85%) of the products manufactured byit at its Dayton plant to be sold to purchasers in states of theUnited States other than the State of Ohio, and to be transportedin interstate commerce from its Dayton plant in the State ofOhio, to, into and through states of the United States otherthan the State of Ohio. THE STANLEY MAN OF AC'TUILING; ICO'DI:PAN Y, DAYTON, 01-110 2497.Therespondent is engaged in interstate commerce withinthe meaning of the NationalLaborRelations Act.II1.The record in this proceeding shall consist of the AmendedCharge, Complaint, Notice of Hearing, copy of the Rules andRegulations, Series 2, Motion of respondent to extend date ofhearing,Motion of respondent to extend the time in which toanswer, Order of the Regional Director Granting Motion for Ex-tending Date of Hearing, and Notice of Hearing, Order of theRegional Director Granting Motion for Extension of Time toAnswer, Affidavits as to Service of said Amended Charge, Com-plaint, Notice of Hearing, and Rules and Regulations, and saidOrders of the Regional Director, and this Stipulation. Saiddocuments shall be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C.2.The respondent waives its right to file an answer to theComplaint of the National Labor Relations Board, its rightto hearing on said Complaint, and its right to the making orentry by the National Labor Relations Board of findings of factor conclusions of law.3.The entering of the respondent into this Stipulation shallnot be taken or considered as an admission that it has committedunfair labor practices.III1.The National Labor Relations Board may forthwith, with-out other or further notice to the respondent, make and enter anorder in the above entitled matter to the following effect :Respondent, The Stanley Manufacturing Company, shall1.Cease and desist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-or-ganization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the National Labor Relations Act;(b)From discouraging membership in United Electrical,Radio & Machine Workers of America, Local 806, affiliated withthe Congress of Industrial Organizations, or in any other labororganization of its employees, by discharging, threatening, or re-fusing to reinstate any of its employees for designating as theiragent, joining or assisting United Electrical, Radio & MachineWorkers of America, Local 806, affiliated with the Congress of 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial Organizations, or any other labor organization of itsemployees, or for engaging in other concerted activities for thepurposes of collective bargaining or other mutual aid and pro-tection ;(c)From in any other manner discriminating against anyof its employees in regard to hire and tenure of employment orterms or conditions of employment for designating as their agent,joining or assisting United Electrical, Radio & Machine Workersof America, Local 806, affiliated with the Congress of IndustrialOrganizations, or any other labor organization of its employees,or for engaging in other concerted activities for the purposes ofcollective bargaining or other mutual aid and protection.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer to Charles Hofmann and Eugent Rinehart immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to seniority rights or any other rightsor privileges previously enjoyed by them;(b)Pay immediately, as back pay, to Charles Hofmann, thesum of Five Hundred Dollars, and to Eugene Rinehart the sumof Five Hundred Dollars.(c) Immediately post and keep visible for. a period of atleast sixty (60) days, in at least five (5) prominent places in re-spondent's Dayton, Ohio plant copies of this order;(d)Notify the Regional Director for the Ninth Region, inwriting, within ten (10) days from the date of this order, whatsteps the respondent has taken to comply herewith.IVThe respondent further stipulates and consents to the entry byany appropriate United States Circuit Court of Appeals, with-out further notice of the application therefor, of a decree for theenforcement of the order of the National Labor Relations Boardprovided for in this Stipulation, and waives its right to contestany application by the National Labor Relations Board for theentry of such a decree.VThe entire agreement is containedwithinthe terms of thisStipulation and there is no verbal agreement of any kind whichvaries, alters or adds to this Stipulation.VIAll stipulations herein made and the terms and provisionsthereof are made subject to the approval of the National LaborRelations Board. THE STA\TLE1Y MAN'UFACTURIT 0, COMPANY, DAYTON, lOHIFO 251Upon thebasis of theabove stipulation and the entirerecord inthe case, theBoard makes the following:FINDINGS OF FACTTHE BUSINESSOF THERESPONDENTThe respondent is an Ohio corporation which has its office,plant,and principal place of business in Dayton,Ohio.It is engaged inthe manufacture,sale, and distribution of metal and metal foil seals,labels, name plates,greeting cards, and other similar products.The respondent'smanufacturing operations annually consume rawand other materials valued at approximately$500,000 and producefinished articles valued at approximately$900,000.The respondentobtains approximately 80 per cent of its materials from points out-side Ohio, and ships approximately 85 per cent of its finished productsfrom its plant to points outside Ohio.We find that the above-described operations of the respondent atits plant in Dayton,Ohio, constitute a continuous flow of trade,traffic,and commerce among the several States.ORDERUpon the basis of the abovefindings offact, stipulation,and theentire recordin the case,and pursuant to Section 10 (c) of the Na-tionalLaborRelationsAct, the National LaborRelations Boardhereby orders that the respondent, The Stanley Manufacturing Com-pany, shall:1.Cease and desist :(a)From in anymanner interferingwith, restrainingor coercingits employees in the exerciseof their rights toself-organization, toform, join or assistlabor organizations,tobargain collectivelythroughrepresentativesof their ownchoosing, and to engage in con-certed activities for the purposesof collective bargainingor othermutual aid or protection as guaranteed in Section7 of theNationalLabor Relations Act;(b)From discouragingmembership in UnitedElectrical,Radio &Machine Workers of America, Local806, affiliatedwith the Congressof Industrial Organizations,or in any otherlabor organization of itsemployees,by discharging, threatening, or refusing to reinstate anyof its employeesfor designating as their agent,joining or assistingUnited Electrical,Radio & MachineWorkers of America,Local 806,affiliatedwiththe Congress of Industrial Organizations,or any otherlabor organization of its employees,or for engaging in other concertedactivities for the purposes of collective bargaining or other mutualaid and protection ;(c)From in any other manner discriminating against any of itsemployees in regard to hire and tenure of employment or terms or 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDconditions of employment for designating as their agent, joining orassistingUnited Electrical, Radio & Machine Workers of America,Local 806, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees, or for engaging inother concerted activities for the purposes of collective bargaining orother mutual aid and protection.2.Take the following affirmative action, which the National LaborRelations Board finds will effectuate the policies of the National LaborRelations Act :(a)Offer to Charles Hofmann and Eugene Rinehart immediateand full reinstatement to their former or substantially equivalent posi-tionswithout prejudice to seniority rights or any other rights orprivileges previously enjoyed by them;(b)Pay immediately, as back pay, to Charles Hofmann, the sumof Five Hundred Dollars, and to Eugene Rinehart the sum of FiveHundred Dollars;(c) Immediately post and keep visible for a period of at least sixty(60) days, in at least five (5) prominent places in respondent's Day-ton, Ohio, plant copies of this order;(d) Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this order, what steps the re-spondent has taken to comply herewith.